Case 1:17-cv-02069-TSC Document 138-2 Filed 05/24/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

)
JOHN DOE, )
)
Petitioner, )
)
v. ) Civil Action No. 1:17-cv-2069 (TSC)
)

PATRICK M. SHANAHAN, ) Third Declaration of
in his official capacity as ACTING ) Mark E. Mitchell
SECRETARY OF DEFENSE, )

) Pe
Respondent. )

 

Pursuant to 28 U.S.C. § 1746, I, Mark E. Mitchell, hereby declare:

1.

I currently serve as the Principal Deputy Assistant Secretary of Defense for Special
Operations / Low-Intensity Conflict (SO/LIC) for the Department of Defense (DoD). I have
served in that position since December 2017. As the Principal Deputy, | am personally
involved in all aspects of the office’s core responsibilities, including counterterrorism,
unconventional warfare, direct action, special reconnaissance, foreign internal defense, civil
affairs, information and psychological operations, counter proliferation of weapons of mass
destruction, detention policy, and humanitarian/disaster relief.

My background includes 28 years of active duty with the U.S. Army in the Special
Operations community, retiring as a Colonel in 2015. While on active duty, I served in
combat in multiple conflicts, including deployments to Afghanistan in 2001-2002, and
multiple tours in Iraq each year from 2003-201 1. In 2010-2011, I commanded the Sth Special
Forces Group (Airborne) as well as a nationwide Joint Special Operations Task Force in Iraq.
I] have also served in principal staff positions up to and including the Theater Special
Operations Command, and have planned and conducted counterterrorism and
counterinsurgency operations, foreign internal defense, unconventional warfare, and other
sensitive special operations. From 2011-2013, I served as the Senior Military Assistant to
ASD (SO/LIC). In 2014, I served as a Director for Counterterrorism on the National Security
Council, where I was personally involved in significant hostage cases and recovery efforts
in Syria, Yemen, Afghanistan, Pakistan, and Somalia, as well as other counterterrorism
matters. I have a Master of Science Degree in Defense Analysis from the Naval Postgraduate
School and have served as a National Security Fellow at the Harvard Kennedy School of
Government.

This declaration is provided for use in the above-captioned habeas corpus litigation brought
by a U.S. citizen (Petitioner) formerly detained by the Department of Defense (DoD) in Iraq.

1
Case 1:17-cv-02069-TSC Document 138-2 Filed 05/24/19 Page 2 of 5

In connection with that litigation, in June 2018, DoD proposed the release of Petitioner in
the vicinity of Syria. My original declaration describing the proposed release was
submitted under seal in order to safeguard the security of DoD military operations. Because
the parties agreed that details regarding the proposed release, including information
identifying i here the proposed release would take place, would be
redacted from public filings, I did not fully elaborate on the reasons for DoD’s concern.
Petitioner’s attorneys have recently moved this court to unseal the proposed release location
a to publicly release the details that were previously redacted from public
filings. I therefore submit this declaration to explain more fully the basis for DoD’s concern
and why that concern continues at the present time. The statements made below are based on
my personal knowledge and on information made available to me in the performance of my
official duties as described in Paragraph 1.

. Specific operational locations are sensitive and are not disclosed publicly in the interest of

operational security. hs: one such operational location. Before DoD
provided notice of the contemplated release of Petitioner i

   

ee Since June 14, 2018, DoD has
Despite

news that the United States is seeking to withdraw forces from the area, U.S. and Combined
Joint Task Force — Operation Inherent Resolve (CJTF-OIR, often referred to as the
“Coalition,” includes contributions from the U.S. and 73 other member nations) forces continue
to conduct operations against ISIS (also referred to as ISIL) in Syria and Irag that may result

   
  

Disclosure of

ould allow ISIS to conclude that U.S. Forces

have had a connection to > to the Syrian Democratic Forces (SDF) in this

area, on an ongoing basis. This conclusion would in turn pose a risk to U.S. forces when

   

. Disclosure of information that would focus ISIS’s attention on the
would also pose a significant operational security risk to U.S. and Coalition forces beyond

2
Case 1:17-cv-02069-TSC Document 138-2 Filed 05/24/19 Page 3 of 5

  
  

  

.S. Forces in the

t against ISIS. U.S. forces have

 
  
 

or - an Oalition forces

ilitary operations against ISIS

and other hostile forces. Disclosure of information identtyine

U.S. forces have and where DoD has proposed to release Petitioner is

likely to concentrate ISIS’s attention on this location when conducting attacks, which
increases the risk to U.S. forces. DoD and the Coalition do not publicly disclose troo

locations or movements and have not publicly released the fact that the location P|

hus, any confirmation of U.S. or Coalition forces

could, as discussed below, focus the attention

of hostile forces on the area and, by virtue of that attention, create undue additional risk to

U.S. and Coalition forces fl

   

 

 

Despite losing its territorial caliphate, ISIS continues to pose a threat of often unpredictable
insurgent-style attacks across Iraq and Syria. ISIS is attempting to broaden its area of
operations and is escalating attacks in osul and
Iraq. There are indications

Fallujah in Iraq, as well as areas
that ISIS retains desert and mountain hideouts in both Syria and Iraq, from which its fighters

can carry out attacks.

 
 
 
  
 

a. ISIS is attempting to re-group in Syria, specifically to carry out new
unconventional attacks against both the Syrian regime and the SDF in
including

    

b. During April 2019, ISIS conducted two attacks against Syrian regime troops,
causing over 50 casualties over two days.

 

Syria. Thus, the threat posed by ISIS, including in
significant concern.

c. ISIS fighters continue to pose a threat to U.S. and Coalition forces. In the
region, ISIS maintains both the intent and some limited capability to plan and
wage attacks targeting U.S. and Coalition forces. However, to date, DoD has
not detected that ISIS has any particular awareness

 

would increase the force protection risk
to both U.S. and Coalition forces by focusing ISIS’s attention on the very

3
Case 1:17-cv-02069-TSC Document 138-2 Filed 05/24/19 Page 4of 5

7. The information that should remain sealed in order to avoid publicly identifying in
or the proposed release of Petitioner in Syria includes the following: the name of the
escriptions of its geographical location, including descriptions of distances
etween it and other locations; descriptions of that, taken together,
could be used to identify

which would also allo

BE dentity.

8. The information that should remain sealed in order to avoid publicly disclosing that U.S. forces

ncludes the following: information about
; and information that U.S. forces have a
specific familiarity with in the area.

9. For the same reasons discussed above, public disclosure of this declaration would tend to

alert those hostile to U.S. and Coalition forces of ie
ee thereby increase the risk of harm to U.S. an

Coalition forces.

  
  

     
 

       
 
  
 

  

o be identified; and references to
would reveal

10. The sealed information in previous filings also includes sensitive details regarding the
proposed terms of Petitioner’s release. The Court filings describe a "=" DoD
offered to Petitioner in an effort to reach a mutually agreeable course of action and that DoD

continued to propose as part of the release described to the Court. These vere a

Disclosure of these proposals,
though never realized, presents an unnecessary risk to the

a: Syria. This is sensitive, and public
isclosure of DoD’s assessment of

Public release of this information
also poses a risk that ISIS, or other violent-extremist organizations, could learn of the

11. For the reasons stated herein, this declaration, in its unredacted form, should not be publicly
disclosed and should be maintained under seal.

 
 
 

12. I declare under penalty of perjury that the foregoing is true and correct.
Case 1:17-cv-02069-TSC Document 138-2 Filed 05/24/19 Page 5of5

Executed on May 21,2019.

Mark E, Mitchell
